El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Confesor Méndez fue denunciado ante la Corte Municipal de San Juan como autor de un delito de acometimiento grave realizado como sigue:
“Que el 4 de noviembre, bora 1: 35 A. M., de 1925, y en la Ave-nida Ponce de León, parada 16 y %, Santurce, distrito judicial municipal de San Juan, ... en el zaguán del Casino Hijos del Oeste, maliciosa y voluntariamente, con intención criminal de causar grave daño corporal en la persona de José Lago, le acometió con un revólver Colt, calibre 32, No. 67940, haciéndole dos disparos sin lograr he-rirlo.”
La corte municipal dictó sentencia condenatoria contra Méndez. Éste apeló para ante la corte de distrito. Cele-brado el juicio de nuevo, también la corte de distrito dictó sentencia condenatoria contra Méndez, imponiéndole tres me-ses de cárcel y las costas. No conforme aún, apeló para ante este tribunal señalando en su alegato la comisión de tres errores, así:
“1. — La denuncia en este caso no imputa un delito de acometi-miento y agresión con circunstancias agravantes.
“2. — La Corte erró al admitir la declaración del testigo Aureliano Martínez, para impugnar la credibilidad de un testigo (José Lago), contra la oposición y excepción del apelante.
“3. — La sentencia apelada es contraria a la ley y a la prueba.”
*655Discutiendo el primer error sostiene el apelante qne la denuncia no imputa un delito de “acometimiento y agresión con circunstancias agravantes” porque de ella misma resulta que no bubo agresión ya que admite que el acusado n o logró herir a la persona contra quien disparó.
Así es en efecto, pero también de los expresos términos de la denuncia resulta que no se formuló por “acometimiento y agresión con circunstancias agravantes” sino por “acome-timiento grave”; y que este delito existe, fué resuelto cla-ramente desde 1917 en que la cuestión fué suscitada en este tribunal en el caso de Lange v. El Pueblo, 24 D.P.R. 854.
La jurisprudencia quedó establecida así:
“Las secciones 1 a la 8 inclusive de la Ley de 10 de marzo de 1904 para determinar y castigar acometimiento, acometimiento y agresión, acometimiento con circunstancias agravantes, y acometimiento y agresión con circunstancias agravantes y para derogar la seccción 287 del Código Penal, ban sido copiadas literalmente de las secciones 587, 593, 594, 595, 601, 602 y 103 del Código Penal de Tesas, con excepción de algunos cambios insignificantes.
“En la Ley de acometimiento y acometimiento y agresión de 10 de marzo de 1904 no se ba tratado de establecer un delito distinto por separado con la mera enumeración en su sección 6a. de las cir-cunstancias agravantes y de la imposición de castigo mayor tanto al acometimiento como al acometimiento y agresión, pues demuestra la historia, contexto y propósito claramente expresado de la ley, que la legislatura, al prescribir que el ‘acometimiento y agresión’ será con-siderado con circunstancias agravantes en los casos que menciona, quiso decir ‘acometimiento o agresión’; interpretación que está en completa armonía con el espíritu y texto de los artículos 3 y 359 apartado 14 del Código Penal y no violenta el verdadero principio de interpretación' rigurosa como ba sido considerado y aplicado por las mejores autoridades modernas que ‘sólo reconocen una regla como absolutamente invariable, o sea que debe descubrirse y hacerse cum-plir la verdadera intención y deseo del poder legislativo.’ ”
 El segundo error o sea el que sostiene “que no debió admitirse la declaración de Aureliano Martínez para contradecir la declaración del testigo del Pueblo José Lago,” es el que ba dado lugar a una amplia discusión en el seno de *656la corte. Para poder formar concepto de la verdadera cues-tión suscitada y resuelta por la corte de distrito, es necesa-rio narrar todos los hechos ocurridos en la forma en que se fueron desarrollando.
Ya hemos dicho que se trata de una causa que comenzó por denuncia presentada en una corte municipal. Apelado el caso para ante la corte de distrito, intervino én el nuevo juicio en representación del pueblo el fiscal.
El primer testigo que se llamó a declarar fue el policía Aureliano Martínez. Dijo que se encontraba de servicio en la demarcación a que se refiere la denuncia y como a las dos de la mañana oyó dos disparos, corrió y frente al Club en-contró mucha gente aglomerada; por los informes que le dieron subió al casino, ocupó un revólver que estaba sobro una silla y arrestó al acusado.
Seguidamente el fiscal llamó a declarar a la persona que en la denuncia aparecía como aquella contra quien se había realizado el acometimiento, José Lugo, o Lago, como en, la denuncia se dice.
Declaró que había sentido las dos detonaciones; que no sabía quién las hizo; que se fué del sitio y vió al acusado como media hora después cuando “volví y vi un gentío cerca del casino y entonces vi al guardia Martínez con el señor ese” refiriéndose al acusado. Siguió preguntándole el fiscal y él contestando, así:
“P. — ¿De dónde salieron esos dos disparos? — R.—No sé. — P.—¿Ni vió quién los hizo tampoco? — R.—No, señor. — P.—¿Ud. declaró en la Corte Municipal? — R.-—Sí, señor. — P.—¿Es eso mismo que ha decla-rado aquí? — R.—Sí, señor. — P.—¿Está seguro? — R.—Sí, señor.”
Entonces el fiscal solicitó de la corte que se practicara una investigación sobre lo declarado por el testigo en la corte municipal citándose al juez municipal “para cualquier día que se señale.” Manifestó el juez: “Si él ha dicho una cosa dis-tinta allí que nosotros n© sabemos.” Y el fiscal contestó: “Por eso pido la investigación. Si lo supiéramos ya hubié-*657ramos ordenado el arresto del testigo.” Intervino la de-fensa así: “Me opongo, eso lo pnede hacer después del ini-cio, pero eso no parece sino para impresionar.” Eeplicó el fiscal: “Al juez yo no trato de impresionarlo,” y dijo la de-fensa: “Yo lo sé qne al juez no le impresiona nadie. Del juez estoy completamente tranquilo.” Terminó el fiscal diciendo: “Nada más” y la defensa: “Nada.”
Acto seguido el fiscal llamó al testigo Ramón Quiñones. Entré otras cosas declaró, contestando al fiscal:
“. . . vi al señor Confesor Méndez que se apeaba del Club diciendo 'dónde está José Lago, ese hijo de la gran puta, que lo voy a asesinar’ y siguió y anduvo de la puerta del Club como doce metros y viró para atrás y entonces, a los cinco minutos de estar parado en la puerta venía José Lago de la parada 16 para el Club y entonces el. señor Bernardino González llegó y cuando venía José Lago avecinán-dose adonde Confesor, se paró a Rabiar con él, pero yo estoy frente'* a la verja de la familia Pons y no. sé io que le decía, cuando Regó-Confesor y se avecinó a ellos dos y le disparó dos tiros. — P.—% Quién' disparó los dos tiros?1 — R.—Ese señor. (Señalando al acusado.)— P.- — -¿Con qué? — R.—Con un revólver Colt. — P.—¿A quién?. — R.— A José Lago.”
Repreguntado por la defensa se sostuvo en su dicho,, Preguntó el juez y el testigo contestó:
“P. — ¿Qué ocurrió entonces después de los disparos? — R.—En-tonces el individuo salió Luyendo diciendo ‘policía, policía.’' — P.— ¿Quién decía policía? — R.—José Lago ‘me mata este individuo, que* me mata’ y a los dos-minutos se avecinó el policía y le dije ‘el que disparó los tiros está arriba.’ Subió y bajó con él.”
Al terminar de declarar Quiñones, el fiscal llamó al poli-cía Martínez y le preguntó si había oído declarar a José Lago en la corte municipal y contestó que sí y al comenzar a de-cir: “El declaró ...” ocurrió lo que sigue:
“Abo. — Me opongo a la declaración del testigo sobre estos extre-mos. — ¿Qué se propone el fiscal, impugnar su propio testigo? — Fis.— Sí, señor. — Abo.—Eso será para una persecución contra él. Además,, este señor no Rizo más que oír allí declarar testigos en un juicio y aRora va a venir ante la Corte para tener que confiar en su memoria.. *658en cuanto a la declaración de José Lago en la Corte Municipal.— Fis. — Eso va a la credibilidad que le de la Corte. — Abo.—Sabe su señoría la costumbre que bay en todas las cortes, que cuando declara un testigo sale del salón, y me extraña mucho que este testigo oyera la declaración de los siguientes testigos cuando es una regla que se pide por todos los abogados defensores. — Fis.—En primer lugar puedo decir que este testigo es el primero que figura en la denuncia, y una vez que declaran los testigos permanecen en la corte; pero en segundo término eso sería una cuestión para la credibilidad del tes-tigo, eso no lo hace incompetente para declarar, ni un motivo, porque la ley de evidencia diga que un testigo es incompetente eso va a si él dice o no verdad. Será un argumento para la otra parte para si él dice o no verdad. — Juez.—Se permite la declaración. — Abo.— Excepción. — Fis.—P.—¿Qué declaró José Lago en la Corte Municipal? — R.—Ese día declaró en la Corte Municipal que esa noche, es-tando hablando con el trigueño ese, bajó Confesor de arriba, estando él hablando con él, y que le disparó dos tiros a boca de jarro.— P. — ¿Quién declaró eso? — R.—José Lago. — P.—¿Ese mismo testigo que ha declarado aquí ? — R.—Sí, señor. — Fis.—Ahora solicito de V. H. que se cite al señor Aybar, Juez Municipal. — Juez.—Pueden traerlo.— Fis. — Anuncio que voy a presentar una moción para que V. H. más tarde, al oír la declaración del juez municipal, procese por desacato, por perjurio, al testigo José Lago.”
La declaración del juez, si es que fué citado y la prestó, no aparece en el récord.
La defensa continuó repreguntando ampliamente al tes-tigo.
Declaró por último como testigo de cargo Pedro Gorbea que, en parte, dijo:
“R. — Lo primero que vi fué un grupo de gente allí afuera; me arrimé y en eso dice uno ‘allí viene el gallego’, miré y efectivamente vi a ese que le dicen el gallego, José Lago, venía de prisa y salió al encuentro de uno que llegó, Bernardino González, y se pusieron a hablar y entonces sonó un disparo y yo vi a Confesor Méndez en actitud de haber disparado y estar disparando. No puedo decir que él hizo el disparo pero vi el relámpago que salió del grupo de él. Es-taba un poco obscuro, pero no puedo decir si tenía revólver, pero puedo decir que el relámpago fué más cerca del grupo de él que de los otros dos individuos.”
El acusado presentó como prueba las declaraciones de *659Eustaquio Ortiz, Bernardino G-onzález, Eugenio Márquez y Eugenio Larroca.
El primero declaró que estaba en el sitio, sintió los dispa-ros, vió la aglomeración de gente, vió al acusado pero no ■que Hiciera los disparos, y vió a José Lago pasar por su lado corriendo. En igual sentido declaró el segundo.
Eugenio Márquez, o sea el tercero, dijo:
“R. — Nosotros estábamos parados en la 16, en el Club de Amigos •del Oeste, arriba en el salón, cuando sentimos dos detonaciones, nos asomamos abajo y vi a José Lago que subía para arriba. No sé nada más. — P.—¿ Vió a Confesor Méndez allí ? — R.—Sí, señor, hablando con nosotros estaba. — P.—¿Después de eso qué pasó? — ¿Después de los dos disparos? — R.—Después que Lago subió para arriba, llegó un guardia, Martínez, y entró al Casino y le dijo a Confesor ‘deme ese revólver que dicen ahí que disparastes dos tiros’ y le dice él ‘no tengo ninguno’ y le dice él ‘deja registrarte’ y lo registró y no encontró nada, entonces en otra parte miró y había un revólver encima de una silla y lo ocupó. — P.—Nada más. — Fis.—P.—¿Es hermano del acusado?— R. — Sí, señor. — P.—¿No sabe quién disparó? — R.—No, señor.”
Eugenio Larroca, contestó:
“R. — Ese día yo subía por la calle Monserrate, la otra esquina •que queda donde pasó el suceso y estando allí esperando guagua para ir a Sunoco, entonces vivía allá, sentí como dos detonaciones y me dirigí al sitio y entonces corría José Lago como para el sitio que estaba yo y llegó allí; al poco rato bajó el guardia, subió al Casino y bajó con este señor.”
Expuestos los Hechos, se observa que el incidente abarca dos momentos. No creemos que pueda sostenerse que exista error en el primero. El fiscal se limitó a pedir que se prac-ticara una investigación a los efectos de determinar si el tes-tigo Lago Había cometido o no desacato por perjurio.
Declaró el testigo Quiñones y se desarrolló entonces la segunda parte del incidente en la forma que conocemos.
La regia es que a la parte que presenta un testigo no le es permitido impugnar su veracidad probando que es persona de mala reputación, pero sí, por disposición expresa de la ley — artículo 243 del Código de Enjuiciamiento Crimi-*660pal — “podrá contradecirlo, aduciendo pruebas en contrario, y demostrar que en ocasiones anteriores, lia hecho manifesta-ciones que no concuerdan con su actual declaración.”
Y así en verdad debe ser. Antes de llamar a declarar a una persona la parte debe cerciorarse de su reputación. Tiene una amplia oportunidad para ello y no puede que-jarse si no investiga. Pero no obstante la más escrupulosa investigación, en el momento del juicio puede resultar que el testigo declare algo que sea realmente perjudicial a la parte que lo llamó y que sea contrario a lo que de él espe-raba. Y la parte no debe quedar huérfana de defensa. Por eso la ley le permite contradecirlo en la forma indicada, esto es, aduciendo pruebas en contrario o demostrando que en ocasiones anteriores hizo manifestaciones que no concuerdan con su actual declaración.
La jurisprudencia ha sido muy celosa de que ese dere-cho que la ley reconoce a la parte no salga de sus verdade-ros límites y estamos enteramente conformes con la que es-tablece “que el mero hecho de dejar un testigo de prestar declaración favorable a la persona que lo ha presentado, ■no da derecho a tal parte a probar que ese testigo ha hechoen otras ocasiones manifestaciones contradictorias, las que si se declararan bajo juramento durante el juicio, tenderían a probar el caso” (27 Cal. Jur. 173) pero ésa no es aquí la situación.
Aquí la declaración de Lago prestada ante la corte era perjudicial al Pueblo que lo llamó como su testigo. No se trataba de una simple negativa. Lago era el perjudicado. Contra él rezaba la denuncia que había disparado el acusado. Quiñones manifestó que oyó decir a Lago cuando corría “me mata este individuo, que me mata.” Para robustecer el tes-timonio de Quiñones, que sostenía por entero la acusación,, el fiscal creyó conveniente contradecir el de Lago. La ne-gativa de Lago envolvía una afirmación dañosa para la causa del Pueblo y si el fiscal lograba demostrar que Lago-había hecho no ya simples manifestaciones, sino que había *661prestado ana declaración bajo juramento contraria a sn actual declaración, tenía derecho a que se le diera nna oportu-nidad para presentarla, no para probar con ella su caso, sino para contradecir con ella el actual testimonio del testigo.
Ahora bien, el artículo 245 del Código de Enjuiciamiento Criminal, lee como sigue :
“Art. 245. — También puede ser impugnada la veracidad de un testigo por medio de prueba que demuestre que en ocasiones ante-riores ha hecho manifestaciones que no concuerdan con su actual de-claración; pero antes de hacerlo, se le referirán dichas manifesta-ciones, con expresión de la época, lugares y personas que hubieren estado presentes al hacerlas, y se le preguntará si dichas manifesta-ciones fueron hechas por él, permitiéndosele que las explique, si con-testare afirmativamente. Si las manifestaciones fueren escritas, se enseñarán al testigo antes de interrogarle, acerca de ellas.”
Es cierto que' el fiscal no ajustó como debió ajustar su actuación estrictamente al procedimiento fijado por el pre-cepto legal que antecede. El fiscal comenzó bien. Sabemos que preguntó al testigo si había declarado en la corte municipal y al obtener una respuesta afirmativa, si había de-clarado lo mismo que declaraba. Contestó también afirma-tivamente el testigo y el fiscal insistió: “Está seguro?” y respondió el testigo: “Sí, señor.” •
En ese momento nada sabía el fiscal, según sus propias manifestaciones. Quizá nada sabía tampoco, cuando llamó a declarar por segunda vez al guardia Martínez, después de la declaración del testigo ■ Quiñones, pero es lo cierto que tuvo la oportunidad de enterarse y entonces llamar de nuevo a Lago y cumplir con la regia, dándole la oportunidad de explicar la contradicción.
Pero el no haberse cumplido estrictamente con la regla si bien constituye un error, no creemos que deba conside-rarse como perjudicial atendidas todas las otras circuns-tancias que concurren en el caso y la enfática y repetida afirmación de Lago de haber declarado lo mismo en la corte municipal cuando según la declaración de Martínez fué fun-*662damentalmente distinto. Además, no hubo objeción especí-fica a la manera de introducir la prueba y esto por sí solo sería bastante para dejar de considerar esta segunda parte del error.
Por último, no debe perderse de vista que el juicio no se celebró ante un jurado sino ante el tribunal de derecho-conocedor de la ley y de la jurisprudencia y por tanto que no debe presumirse que la corte diera a la declaración del policía en relación con lo declarado por Lago en la corte-municipal, un alcance contrario a la jurisprudencia y a la ley.
En cuanto al tercero y último error señalado, o sea que la sentencia es contraria a la ley y a la prueba, bastará para sostener que no existe recordar lo que resolvimos al estudiar el primer señalamiento y referirnos a la declara-ción de Quiñones que por sí sola, creída como fué, puede servir de base al fallo condenatorio dictado.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Wolf disintió.